Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Dukan et al.
 	Per claim 1, Dukan et al discloses a method for the remote control of a remotely operated vehicle (ROV, Minerva).  The method includes deploying a remotely operated vehicle (ROV, Minerva) from a surface vessel (RV Gunneras), where 5the ROV is coupled to a dynamic positioning (DP) system (abstract), and automatically positioning ROV (Minerva) from a first subsea position to a second subsea position based on data provided by an Integrated Navigation System (INS, NaviPac) to the DP system.
	Per claim 16, Dukan et al discloses a system for the remote control of a remotely operated vehicle (ROV, Minerva).  The system includes a remotely operated vehicle (ROVs) connected to a surface vessel (RV Gunneras), 30a ROV dynamic positioning (abstract) system coupled to the ROV, and an integrated navigation system (INS, NaviPac) located on the surface vessel and coupled to the ROV DP system, where the INS is configured to output a ROV target position and the ROV position to the ROV DP system.
	Per claims 6, 7 and 17, see Fig. 3.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Rokkan et al (‘983) in view of the articles to Maslin or Dukan et al.
Rokkan et al discloses a method/system of deploying one or more ROVs from a surface vessel where each of the ROVs deploys a plurality of seismic nodes on the subsea surface.  It is further noted that each of the ROVs includes a guidance system that communicates with the surface vessel.  Of note is the disclosure in the instant specification that it is well known that each of the ROVs are coupled to dynamic position (DP) system and the surface vessel is provided with an Integrated Navigation System (INS).
	The difference between claims 1, 15 and 16 and Rokkan et al is the claims specify the automatic positioning of the ROVs based upon data provided by the Integrated Navigation System.  The prior art above does not disclose or teach communication between the DP system and INS system for positioning/navigation purposes.
 	The articles to Maslin (beginning with Smart systems) and Dukan et al each teaches the advantages of controlling the surface vessels and ROVs from one integrated navigation control system and thereby automating the node laying system.
	Therefore, in view of either Dukkan et al or Maslin, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system/method of Rokkan et al by automating the node deployment process using the combination of the dynamic positioning system and integrated navigation systems.  Claims 1, 15 and 16 are so rejected.
	Dependent claims 2-14 and 17-20 are provided by Rokkan et al, as adequately noted in the written opinion of the International Searching Authority.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl